DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show; “filter cage” as claimed. For example, structural detail of filter cage is not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segments of claims 1, 12 the claim limitation “attachment features” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “features” coupled with functional language “engaging” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 1, 12 the claim limitation “mounting features” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “features” coupled with functional language “mounting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 12 and including all the depending claims 2-11, 13-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

 	“attachment features” has been interpreted to be clips ([45]).
“mounting features” has been interpreted to be slots ([45]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8, 19 recite “the filter cage”. There has not been provided a description in the specification disclosing the bolded phrase as stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 19 recite “the filter cage”. There is insufficient antecedent basis for the bolded limitation in the claim, the bolded limitation has not been recited previously. It is not clear what the structure of the bolded limitation is. For the purpose of examination, the filter cage is interpreted to be the filter frame.
Claims 8, 19 recite “the transverse direction”. There is insufficient antecedent basis for the bolded limitation in the claim, the bolded limitation has not been recited 


Allowable Subject Matter
Claims 7, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-10, 12, 13, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correa (6,082,127).

Claim 1: Correa discloses air conditioner unit (i.e., 10) defining a vertical, a lateral, and a transverse direction, the air conditioner unit comprising: 
a cabinet (i.e., FIG.1 & column 4 lines 1-3: indoor module and outdoor module integrally attached to one another constructing a cabinet) defining an indoor inlet (i.e., column 11 line 64: inlet openings 22 used as indoor inlet) and a plurality of mounting features (i.e., slots 370 used as mounting features); 
a bulkhead (i.e., rear wall 46 used as bulkhead) positioned within the cabinet (i.e., indoor module and outdoor module integrally attached to one another constructing a cabinet) and defining an indoor portion (i.e., indoor module 12 used as indoor portion) and an outdoor portion (i.e., outdoor module 14 used as outdoor portion); 
a filter assembly (i.e., 348) positioned adjacent (i.e., column 11 lines 62-65: filter assembly 348 is provided to filter the indoor air passing through inlet openings 22) the indoor inlet (i.e., 24), the filter assembly (i.e., 348) comprising: 
a filter frame (i.e., filter frame 350) defining a plurality of attachment features (i.e., flexible latches 366 used as attachment features; see column 12 lines 27-29: flexible latch 366 integrally formed with filter frame 350) for engaging the plurality of mounting features (i.e., slots 370 used as mounting features; see column 12 lines 34-38: free ends of latches 366 engage slots 370) to secure the filter frame (i.e., 350) over the indoor inlet (i.e., 22); and 


    PNG
    media_image1.png
    380
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    808
    media_image2.png
    Greyscale


Claim 2: Correa discloses the apparatus as claimed in claim 1, wherein the plurality of mounting features are slots (i.e., slots 370) defines in an inlet frame (i.e., grille 24 used as inlet frame) that defines the indoor inlet (i.e., 22), and wherein the plurality of attachment features are clips (i.e., 366) that protrude from the filter frame (i.e., 350) for receipt within the slots (i.e., slots 370).  

Claim 5: Correa discloses the apparatus as claimed in claim 1, wherein the plurality of mounting features (i.e., 370) are apertures defined in an inlet frame (i.e., grille 24 used as inlet frame) that defines the indoor inlet (i.e., 22), and wherein the plurality of attachment features (i.e., 366) are pins (i.e., based on broadest reasonable interpretation, sections of latches 366 shaped as pins; see FIG.36) for forming an interference fit within the apertures when the filter frame is installed (i.e., concerning 

Claim 6: Correa discloses the apparatus as claimed in claim 1, wherein the plurality of mounting features (i.e., 370) includes four mounting features positioned proximate corners of an inlet frame, and wherein the plurality of attachment features (i.e., 366) includes four attachment features (i.e., based on broadest reasonable interpretation, each of latches 366 has two pins shaped sections) position proximate corners of the filter frame (i.e., 350).  

Claim 8: Correa discloses the apparatus as claimed in claim 1, wherein the filter cage (i.e., 350, based on broadest reasonable interpretation, the filter frame is interpreted to be filter cage) further comprises cross supports (i.e., 352) extending within a plane orthogonal to the transverse direction (i.e., based on broadest reasonable interpretation, 352 is perpendicular to the transverse direction of the edge of the frame) proximate an aft end of the filter frame (i.e., 350).  

Claim 9: Correa discloses the apparatus as claimed in claim 1, wherein the filter frame (i.e., 350) is injection molded as a single, integral piece (i.e., column 1 lines 25-30: air conditioner wherein all structural components are made from a number of integrated precision resin molded components).  

Claim 10: Correa discloses the apparatus as claimed in claim 1, wherein the filter screen (i.e., 358; see FIG.36) is overmolded (i.e., column 1 lines 25-30: air conditioner wherein all structural components are made from a number of integrated precision resin molded components) onto the filter frame (i.e., 350).  

Claim 12: Correa discloses a filter assembly (i.e., 348) for an air conditioner unit (i.e., 10), the air conditioner unit comprising a cabinet (i.e., FIG.1 & column 4 lines 1-3: indoor module and outdoor module integrally attached to one another constructing a cabinet) defining an indoor inlet (i.e., column 11 line 64: inlet openings 22 used as indoor inlet) and a plurality of mounting features (i.e., slots 370 used as mounting features; see column 12 lines 34-38: free ends of latches 366 engage slots 370), the filter assembly (i.e., 348) comprising: 
a filter frame (i.e., 350) defining a plurality of attachment features (i.e., flexible latches 366 used as attachment features; see column 12 lines 27-29: flexible latch 366 integrally formed with filter frame 350) for engaging the plurality of mounting features (i.e., 370) to secure the filter frame over the indoor inlet; and 15501983US01/HUSA-1054 
a filter screen (i.e., 358; see FIG.36) attached to the filter frame (i.e., 350) for filtering a flow of air through the indoor inlet (i.e., 22) (i.e., concerning the limitations “for filtering a flow of air through the indoor inlet”; it is functional language & intended use).  

    PNG
    media_image1.png
    380
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    808
    media_image2.png
    Greyscale



Claim 13: Correa discloses the apparatus as claimed in claim 12, wherein the plurality of mounting features are slots (i.e., slots 370) defines in an inlet frame (i.e., grille 24 used as inlet frame) that defines the indoor inlet (i.e., 22), and wherein the plurality of attachment features are clips (i.e., 366) that protrude from the filter frame (i.e., 350) for receipt within the slots (i.e., slots 370).  

Claim 16: Correa discloses the apparatus as claimed in claim 12, wherein the plurality of mounting features (i.e., 370) are apertures defined in an inlet frame (i.e., grille 24 used as inlet frame) that defines the indoor inlet (i.e., 22), and wherein the plurality of attachment features (i.e., 366) are pins (i.e., based on broadest reasonable interpretation, sections of latches 366 shaped as pins; see FIG.36) for forming an interference fit within the apertures when the filter frame is installed (i.e., concerning limitations “for forming an interference fit within the apertures when the filter frame is installed”; it is functional language & intended use).

Claim 17: Correa discloses the apparatus as claimed in claim 12, wherein the plurality of mounting features (i.e., 370) includes four mounting features positioned proximate corners of an inlet frame, and wherein the plurality of attachment features (i.e., 366) includes four attachment features (i.e., based on broadest reasonable interpretation, each of latches 366 has two pins shaped sections) position proximate corners of the filter frame (i.e., 350).  

Claim 19: Correa discloses the apparatus as claimed in claim 12, wherein the filter cage (i.e., 350, based on broadest reasonable interpretation, the filter frame is interpreted to be filter cage) further comprises cross supports (i.e., 352) extending within a plane orthogonal to the transverse direction (i.e., based on broadest reasonable interpretation, 352 is perpendicular to the transverse direction of the edge of the frame) proximate an aft end of the filter frame (i.e., 350).  

Claim 20: Correa discloses the apparatus as claimed in claim 12, wherein the filter frame (i.e., 350) is injection molded as a single, integral piece (i.e., column 1 lines 25-30: air conditioner wherein all structural components are made from a number of integrated precision resin molded components), wherein the filter screen (i.e., 358; see FIG.36) is overmolded (i.e., column 1 lines 25-30: air conditioner wherein all structural components are made from a number of integrated precision resin molded components) onto the filter frame (i.e., 350).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Correa (6,082,127), in view of Kim (2019/0321769 A1).

Claim 3: Correa fails to disclose at least one of the plurality of attachment features (i.e., 366) comprises a magnet for securing the filter frame to the cabinet.  
	However, Kim teaches a magnet (i.e., paragraph [223]: magnet 6224 on the filter case 622) for the purpose of preventing the filter unit from moving and from getting detached from the case (paragraph [228]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Correa to include a magnet as taught by Kim in order to prevent the filter unit from moving and from getting detached from the case.

Claim 14: Correa fails to disclose at least one of the plurality of attachment features (i.e., 366) comprises a magnet for securing the filter frame to the cabinet.  
	However, Kim teaches a magnet (i.e., paragraph [223]: magnet 6224 on the filter case 622) for the purpose of preventing the filter unit from moving and from getting detached from the case (paragraph [228]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Correa to include a magnet as taught by Kim in order to prevent the filter unit from moving and from getting detached from the case.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Correa (6,082,127), in view of Kim (2019/0321769 A1), and in view of Ferguson (2007/0266685).

Claim 4: Correa fails to disclose the plurality of mounting features are frame magnets mounted to an inlet frame that defines the indoor inlet, and wherein the plurality of attachment features are filter magnets mounted to the filter frame, wherein a magnetic force generated between the frame magnets and the filter magnets secures the filter frame to the inlet frame.  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Correa to include filter magnets as taught by Kim in order to prevent the filter unit from moving and from getting detached from the case.
Further, Ferguson teaches frame magnets (i.e., paragraph [20]: magnet blocks 22 mounted on grill insert) for the purpose of holding the grill insert within the frame assembly (paragraph [5]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Correa to include frame magnets as taught by Ferguson in order to hold the grill insert within the frame assembly.

Claim 15: Correa fails to disclose the plurality of mounting features are frame magnets mounted to an inlet frame that defines the indoor inlet, and wherein the plurality of attachment features are filter magnets mounted to the filter frame, wherein a magnetic force generated between the frame magnets and the filter magnets secures the filter frame to the inlet frame.  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Correa to include filter magnets as taught by Kim in order to prevent the filter unit from moving and from getting detached from the case.
Further, Ferguson teaches frame magnets (i.e., paragraph [20]: magnet blocks 22 mounted on grill insert) for the purpose of holding the grill insert within the frame assembly (paragraph [5]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Correa to include frame magnets as taught by Ferguson in order to hold the grill insert within the frame assembly.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to air conditioning system:
Choi (2006/0010896).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763